UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2056



GEORGE P. FERGUSON,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(No. 96-278-BLA)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


George P. Ferguson, Petitioner Pro Se. Patricia May Nece, Dorothy
L. Page, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Ferguson v.
DOWCP, No. 96-278-BLA (B.R.B. June 27, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2